                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

 TAMI WANITA C.,                                    )
                                                    )
                Plaintiff,                          )
                                                    )        Case No. 18-CV-647-JFJ
 v.                                                 )
                                                    )
 ANDREW M. SAUL,                                    )
 Commissioner of Social Security,                   )
                                                    )
                Defendant.                          )

                                     OPINION AND ORDER

       Plaintiff Tami Wanita C. seeks judicial review of the decision of the Commissioner of the

Social Security Administration denying her claim for disability benefits under Title XVI of the

Social Security Act (“Act”), 42 U.S.C. § 1382c(a)(3). In accordance with 28 U.S.C. § 636(c)(1)

& (3), the parties have consented to proceed before a United States Magistrate Judge. For reasons

explained below, the Court affirms the Commissioner’s decision denying benefits. Any appeal of

this decision will be directly to the Tenth Circuit Court of Appeals.

I.     Standard of Review

       In reviewing a decision of the Commissioner, the Court is limited to determining whether

the Commissioner applied the correct legal standards and whether the decision is supported by

substantial evidence. See Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). “Substantial

evidence is more than a mere scintilla and is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citing Glass v. Shalala, 43 F.3d 1392, 1395 (10th

Cir. 1994)). A decision “is not based on substantial evidence if it is overwhelmed by other

evidence in the record or if there is a mere scintilla of evidence supporting it.” Hamlin v. Barnhart,

365 F.3d 1208, 1214 (10th Cir. 2004) (quotations omitted). The Court must “meticulously

examine the record as a whole, including anything that may undercut or detract from the ALJ’s
findings in order to determine if the substantiality test has been met.” Grogan, 399 F.3d at 1261

(citing Washington v. Shalala, 37 F.3d 1437, 1439 (10th Cir. 1994)). The Court may neither re-

weigh the evidence nor substitute its judgment for that of the Commissioner. See Hackett v.

Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005). Even if the Court might have reached a different

conclusion, the Commissioner’s decision stands so long as it is supported by substantial evidence.

See White v. Barnhart, 287 F.3d 903, 908 (10th Cir. 2002).

II.    Procedural History and ALJ’s Decision

       Plaintiff, then a 39-year-old female, applied for Title XVI benefits on October 8, 2015,

alleging a disability onset date of June 23, 2015. R. 161-169.1 Plaintiff claimed she was unable

to work due to fibromyalgia and thoracic outlet syndrome. R. 184. Plaintiff’s claim for benefits

was denied initially on January 27, 2016, and on reconsideration on March 23, 2016. R. 66-75;

76-87. Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”), and the ALJ

held the hearing on September 11, 2017. The ALJ then issued a decision on December 5, 2017,

denying benefits and finding Plaintiff not disabled. The Appeals Council denied review, and

Plaintiff appealed.

       The ALJ found that Plaintiff had not engaged in substantial gainful activity since her

application date of October 8, 2015. R. 12. The ALJ found that Plaintiff had the following severe

impairments: thoracic outlet syndrome; degenerative disc disease of the cervical and lumbar spine;

and fibromyalgia. Based on the evidence, the ALJ determined that Plaintiff’s migraines, history

of Chiari I decompression, “s/p left shoulder surgery,” history of ulnar nerve reconstruction, and

anxiety were all non-severe impairments which caused Plaintiff “no more than mild functional

limitations.” R. 13. At step three, the ALJ found that Plaintiff did not have an impairment or



1
 Although Plaintiff alleged disability beginning June 23, 2015, Title XVI benefits are not payable
until the month after the month the application is filed. See R. 11; 20 C.F.R. § 416.335.


                                                2
combination of impairments of such severity to result in listing-level impairments. Prior to making

a step-four finding and after “careful consideration of the entire record,” the ALJ found that

Plaintiff retained the residual functional capacity (“RFC”) to

       perform sedentary work as defined in 20 CFR 416.967(a) except she is able to lift
       or carry up to 5 pounds frequently and 10 pounds occasionally. She is able to sit
       for up to 6 hours in an 8-hour workday. She can stand and/or walk up to 2 hours in
       an 8-hour workday. The job should not involve pushing or pulling. The claimant
       is able to occasionally climb ramps or stairs or stoop, but she should never kneel,
       crouch or crawl. The claimant should never climb ladders, ropes or scaffolds or be
       exposed to unprotected heights or hazardous moving mechanical parts. She is able
       to occasionally reach overhead.

R. 15. At step four, the ALJ found Plaintiff unable to perform any of her past relevant work

because it exceeded her RFC. R. 20. Plaintiff was 39 years old on her application date, which is

defined as a younger individual. Based on testimony from the vocational expert, the ALJ found at

step five that Plaintiff was capable of making a successful adjustment to other work that exists in

significant numbers in the national economy. Accordingly, the ALJ concluded Plaintiff was not

disabled.

III.   Issues and Analysis

       Plaintiff raises two issues on appeal: (1) the ALJ failed to properly consider Plaintiff’s

impairments of Chiari I malformation and migraine headaches in formulating Plaintiff’s RFC;2

and (2) the ALJ failed to properly consider Plaintiff’s subjective complaints.

       A.      ALJ Properly Considered All of Plaintiff’s Impairments in Formulating RFC

       Plaintiff argues that the ALJ failed to consider the combined effect of all of Plaintiff’s

medically determinable impairments in formulating Plaintiff’s RFC, because the ALJ ignored

Plaintiff’s non-severe impairments of Chiari I malformation and migraine headaches. ECF No. 16



2
 In her reply, Plaintiff clarified that her first alleged error is not that the ALJ deemed these two
impairments “non-severe” at step two of the analysis. Instead, “[t]he error is that those
impairments were not considered [at step four] when formulating the RFC.” ECF No. 19 at 1.


                                                 3
at 6-7. See Social Security Ruling (“SSR”) 96-8p (“In assessing RFC, the adjudicator must

consider limitations and restrictions imposed by all of an individual’s impairments, even those that

are not ‘severe.’”); Wells v. Colvin, 727 F.3d 1061, 1065 (10th Cir. 2013) (holding that ALJ must

consider the combined effect of all medically determinable impairments, whether severe or not

severe).

       The ALJ properly considered all of Plaintiff’s impairments, including Chiari I

malformation and headaches. In generally discussing Plaintiff’s case, the ALJ noted that she

considered Plaintiff’s “complete medical history consistent with 20 CFR 416.912(d).” At step

two, the ALJ found Plaintiff’s migraines and “history of Chiari I decompression” both non-severe,

and noted that Plaintiff was diagnosed with migraines, likely caused by stress, in December 2014.

The ALJ discussed related CT scans and other records from 2014 through November 2016 that

showed medication improving or controlling her periodic neurologic pain. R. 13.

       In discussing Plaintiff’s RFC, the ALJ thoroughly reviewed Plaintiff’s subjective

complaints from her testimony and her function reports, which included reports of severe

headaches, among other difficulties. R. 15-17. Specifically discussing Plaintiff’s Chiari I

malformation, the ALJ recounted Plaintiff’s history of neck and left arm pain beginning in

September 2013, which led to a diagnosis of a Chiari I malformation after an MRI of Plaintiff’s

cervical spine. In November 2013, Plaintiff received cervical facet injections which improved her

headaches, and she was referred to a neurologist for further evaluation of the Chiari I

malformation.    R. 17, 261.    The ALJ summarized Plaintiff’s 2014 visits with Christopher

Covington, M.D., of Tulsa Spine and Specialty Hospital, who confirmed Plaintiff’s Chiari I

malformation diagnosis and performed successful decompression surgery on February 26, 2014.

R. 17, 287-292. One month post-surgery, Plaintiff reported to Dr. Covington that her preoperative

headache was resolved. R. 17, 284. The ALJ further discussed Dr. Covington’s surgical records



                                                 4
for ulnar nerve release to treat carpal tunnel syndrome. R. 17-18, 276-282. The ALJ noted

Plaintiff’s June 5, 2014, visit with Dr. Covington, where Plaintiff stated decompression surgery

was “definitely worthwhile” and that, although she still had some headaches, she felt “much better

than she did preoperatively.” R. 283. The ALJ also noted that, on October 27, 2014, Dr. Covington

provided Plaintiff a work release to full duty with no restrictions. R. 275.

         In assessing the RFC, the ALJ gave controlling weight to the opinion of Plaintiff’s treating

neurologist, Ralph W. Richter, M.D. In June 2015, Dr. Richter opined that Plaintiff’s employment

at that time as a dog adoption technician was aggravating her symptoms and that she needed to

find employment “that would not involve pushing, pulling and heavy lifting” in order to help

relieve her symptoms. Dr. Richter also thought Plaintiff would benefit from physical therapy. R.

314-315, 337-338.       Dr. Richter summarized Plaintiff’s medical history of severe chronic

headaches, radicular left arm pain, thoracic outlet syndrome, past history of Chiari I malformation

including a January 6, 2014, brain MRI showing increased signal surrounding the low-lying

cerebellar tonsils with no acute process. R. 314, 337. The ALJ summarized the support for his

RFC findings as follows:

         In sum, the above residual functional capacity assessment is supported by only
         minimal degenerative changes of the cervical spine (1F/4/11-12; 2F/19); good
         strength in both upper extremities (1F/1; 2F/20); normal physical examinations
         (2F/10/20; 3F/2-3); no weakness or atrophy (2F/7); pain being helped with
         medication (7F/3; 10F/3/17/20/24); she was released to regular duty in October
         2014 (2F/1); normal CT’s of the head (3F/18-19); CT of the cervical spine
         showed only minimal degenerative disc disease changes (3F/21); reports of
         exercising and doing housekeeping (10F/3); and an MRI of the sacrum found
         only mild osteoarthritic changes (10F).

R. 20.

         The decision makes clear that the ALJ considered all of Plaintiff’s impairments, including

the Chiari I malformation and headaches, but found they did not result in any more severe




                                                  5
limitations than those outlined above. The RFC is consistent with a treating physician’s opinion

and is supported by substantial evidence in the record.

       Plaintiff’s principal complaint is that the ALJ discussed Plaintiff’s “history” of Chiari I

malformation prior to the 2014 surgery and ignored certain records in 2015 indicating the condition

still existed. Plaintiff argues that “as far as the ALJ was concerned, the plaintiff did not have a

[Chiari I malformation]” and that this “is the error since the evidence conclusively shows that a

[Chiari I malformation] was present and affecting the plaintiff’s cerebrospinal flow in 2015.” ECF

No. 19 at 2. Plaintiff relies on a CT scan, dated March 25, 2015, which showed “stable low-lying

cerebellar tonsils consistent with Chiari I malformation” (R. 374), and an MRI scan, dated April

14, 2015, which showed “postoperative changes” in the form of “increased CSF signal surrounding

the low-lying cerebellar tonsils.” See R. 367.

       The Court rejects the argument that the ALJ somehow ignored these impairments or

contrary medical records. The cited medical records confirm that, in 2015, Plaintiff continued to

have a Chiari I malformation that was surgically decompressed and that Plaintiff retains cerebellar

tonsils. However, the ALJ fully considered and discussed Plaintiff’s post-operative medical

records, impairments, and limitations, including consideration of any ongoing functional impact

of the Chiari I malformation. Nothing about the ALJ’s decision indicates that she ignored the

Chiari I malformation or any possible impact it had following the 2014 surgery, or that she ignored

the two medical records cited by Plaintiff. Instead, her reasoning indicates she considered all

records but simply found they did not support additional work restrictions. The two medical

records cited by Plaintiff predate the alleged disability onset date, show minimal remaining

functional impact from the Chiari I malformation, and do not overwhelm or contradict the other

objective evidence discussed by the ALJ in assessing Plaintiff’s RFC. Notably, the April 2015

MRI scan notes: “No acute process, hemorrhage, or pathologic enhancement.” R. 367. Further,



                                                 6
none of Plaintiff’s treating physicians pursued further treatment for any increased CSF signal. The

Court is not persuaded that the ALJ’s use of the word “history” means she ignored or failed to

consider the functional limitations caused by Plaintiff’s non-severe impairments of Chiari I

malformation and/or migraine headaches. Instead, Plaintiff is asking the court to re-weigh the

functional impact caused by these impairments, which is not permitted. See Hackett, 395 F.3d at

1172.3

         B.     ALJ’s Consistency Analysis Is Proper and Supported by Substantial Evidence

         Plaintiff argues the ALJ’s consistency analysis was improper. In evaluating a claimant’s

symptoms, the ALJ must determine whether the claimant’s statements about the intensity,

persistence, and limiting effects of symptoms are consistent with the objective medical evidence

and other evidence of record. SSR 16-3p. If they are consistent, then the ALJ “will determine that

the individual’s symptoms are more likely to reduce his or her capacities to perform work-related

activities.” Id. If they are inconsistent, then the ALJ “will determine that the individual’s

symptoms are less likely to reduce his or her capacities to perform work-related activities.” Id.

Factors the ALJ should consider in determining whether a claimant’s pain is in fact disabling

include the claimant’s attempts to find relief and willingness to try any treatment prescribed; a

claimant’s regular contact with a doctor; the possibility that psychological disorders combine with

physical problems; the claimant’s daily activities; and the dosage, effectiveness, and side effects

of the claimant’s medication. Keyes-Zachary v. Astrue, 695 F.3d 1156, 1167 (10th Cir. 2012); see

also SSR 16-3p at *7 (listing similar factors); 20 C.F.R. § 416.929(c)(3). Consistency findings are

“peculiarly the province of the finder of fact,” and courts should “not upset such determinations



3
 In her motion, Plaintiff contends that any error was not harmless, because ignoring the Chiari I
malformation could reduce an ability to handle and finger or result in the need for more breaks.
ECF No. 16 at 6-7. The Court finds no error in the ALJ’s RFC analysis and no reason to consider
whether such error was harmless.


                                                7
when supported by substantial evidence.” Cowan v. Astrue, 552 F.3d 1182, 1190 (10th Cir. 2008)

(quoting Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995)). As long as the ALJ sets forth the

specific evidence he relies on in evaluating the consistency of the claimant’s subjective complaints

with other evidence, the ALJ “need not make a formalistic factor-by-factor recitation of the

evidence.” Keyes-Zachary, 695 F.3d at 1167 (quotations omitted). “[C]ommon sense, not

technical perfection, is [the reviewing court’s] guide.” Id.4

       The Court finds no error in the ALJ’s consistency analysis. The ALJ dedicated a significant

portion of her opinion to explaining reasons for finding Plaintiff’s subjective complaints of

disabling limitations inconsistent with other evidence in the record. R. 17-20. All of those reasons

are linked to discrepancies between Plaintiff’s subjective claims and contradictory information in

the objective medical records. Regarding pain from headaches, Plaintiff directs the Court to her

own subjective complaints of pain (R. 305, 364, 371, 463, 467, 470), with no objective or opinion

evidence to support them, again impermissibly asking the Court to re-weigh the evidence. See

Hackett, 395 F.3d at 1172. Further, Plaintiff does not challenge the opinion weight of Dr. Richter,

which weakens her consistency argument. As discussed above, the ALJ gave controlling weight

to Dr. Richter’s opinion that “it would be important for [Plaintiff] to get a job that would not

involve pushing, pulling and heavy lifting.” R. 314, 337. Dr. Richter’s opinion that Plaintiff could

find alternate employment accommodating her impairments supports the ALJ’s decision.

       As noted above, the ALJ thoroughly discussed Plaintiff’s subjective complaints regarding

all of her impairments. Based on record evidence from Plaintiff’s treating physicians, the ALJ



4
 This evaluation, previously termed the “credibility” analysis, is now termed the “consistency”
analysis. See SSR 16-3p (superseding SSR 96-7p). In practice, there is little substantive difference
between a “consistency” and “credibility” analysis. See Brownrigg v. Berryhill, 688 F. App’x 542,
545-46 (10th Cir. 2017) (finding that SSR 16-3p was consistent with prior approach taken by Tenth
Circuit). Therefore, Tenth Circuit decisions regarding credibility analyses remain persuasive
authority.


                                                 8
concluded that Plaintiff’s pain levels improved with medication and physical therapy, that she was

able to perform “greater physical activities than reported,” and despite the significant hand

problems Plaintiff complained of, she did not seek treatment for those symptoms. R. 17. The ALJ

made more than adequate consistency findings and linked those findings to substantial evidence

in the record. See Thompson v. Berryhill, 685 F. App’x 659, 664 (10th Cir. 2017) (where ALJ

evaluates a claimant’s subjective complaints and explains evidence he relies on, “[n]othing more

is required” for a consistency analysis).      Accordingly, the ALJ committed no error in her

consistency analysis of Plaintiff’s subjective complaints, or in her conclusion that Plaintiff retained

the RFC to perform a reduced range of sedentary work.

IV.    Conclusion

       For the foregoing reasons, the Commissioner’s decision finding Plaintiff not disabled is

AFFIRMED.

       SO ORDERED this 28th day of January, 2020.




                                                         JODIF.JAYNE,MAGISTRATEJ
                                                                               UDGE
                                                         UNITEDSTATESDISTRICTCOURT




                                                  9
